Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15th, 2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on February 15th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,706,690 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



1-2, 7, 9-14, and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming machine (i.e., a machine) in claims 1-2, 7, 20, 21, 25, 26 a method implemented on a hardware device (i.e., a process) in claims 9-13, 22, 23 and a non-transitory computer-readable storage medium (i.e. a manufacture) in claims 14, 16-19 24.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine comprising: 
at least one display; 
at least one input interface; 
a random number generator;
at least one processor; and 
at least one memory storing instructions which when executed by the at least one processor, cause the at least one processor to at least: 
select, based on one or more numbers generated by the random number generator, a first plurality of symbols for a first game outcome; 
display, via the at least one display, the first plurality of symbols at a plurality of display positions such that a first symbol of a first plurality of symbols is displayed at a first designated display position of the plurality of display positions; 
store matching data, representative of the first plurality of symbols in the at least one memory; 
select, based on one or more numbers generated by the random number generator and independently of the first plurality of symbols, a second plurality of symbols for second game outcome; 
display, via the at least one display, the second plurality of symbols at the plurality of display positions such that a second symbol of the second plurality of symbols is displayed at a second designated display position of the plurality of display positions; 
in response to determining, based on the matching data stored in the at least one memory, that the first symbol displayed at the first designated display position matches the second symbol displayed at the second designated display position, modify the second plurality of symbols by replacing the second symbol at the second designated display position with a replacement symbol; and 
after modifying the second plurality of symbols, evaluate the second plurality of symbols, based on the replacement symbol, to determine whether the second plurality of symbols correspond to a winning outcome.

The claim elements underlined above, concern Mental Processes including observation, evaluation and judgement as well as Certain Methods of Organizing Human Activity including commercial or legal interactions, and  managing personal behavior or relationships that have been identified by the courts as an Abstract Ideas.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine comprising a display, an input interface, a processor and a memory it is not directed to a particular machine because the hardware elements are not linked to a specific 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a gaming machine comprising a display, an input interface, a processor and a memory amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0093], [0094], [0096], [0102], [0115]) and as further evidenced by Lucian Jr. (US 7,562,873). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or 
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0093], [0094], [0096], [0102], [0115]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2, 7, 9-14, and 16-26 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.


Potentially Allowable Subject Matter
Claims 9-13 and 22-23 are presently rejected as presented herein above upon further review of the instant application as presented and the recognition that the same teaches the realization of a random number generator first as a particular hardware element sufficient to support the presence of a particular machine as described by MPEP 2106.05(b) and reflected in figure 3 of the instant application and second as a software implementation of a random number generator as shown in figure 6 of the application that would be understood as mere instructions to implement an abstract idea on a computer per MPEP 2106.05(f) in the absence of a particular machine.  
While the initial understanding of the random number generator as “operating in conjunction with one or more processors” was understood to define two separate elements operating cooperatively with one another, review of the applicant’s specification and recently presented claim amendments make it unclear if the applicant intends for this refence to encompass the software implementation of a random number generator on the same processor.  In order to ensure that these limitations are addressed in a manner suitably reflecting both plausible interpretations claims 9-13 and 22-23 have been incorporated into the rejections as presented herein above.

Response to Arguments
Applicant's arguments filed February 15th, 2022 have been fully considered but they are not persuasive. 
Commencing on page 9, section II of the above dated applicant’s the applicant presents arguments against the rejection of claims under 35 USC 101.  Specifically, the applicant presents that claims 1, 2, 7, 14 and 16-21 integrate recited judicial exceptions into a practical application because: 
i) the abstract claimed limitations describing the presentation of the game on a gaming machine represent activity that is not conventional well understood or routine and that the courts decision in Bascom supports the presence of patent eligibility where combination of known elements are presented in non-conventional and non-generic arrangements;
ii) while acknowledging that novelty is not a consideration of patent eligibility the applicant proposes that activity that is not well-understood, routine and conventional would support the presence of patent eligible subject matter; and
iii) that claims 1, 2, 9-14 and 16-21 further include recitations of steps without limiting how those steps are performed and that this lack of preemption would support the presence of a practical application of the claimed invention.

Responsive to the preceding the following is noted:
i.a) As previously noted, In BASCOM Global Internet Services v. AT&TMobility LLC, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  


ii.a) As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”).
With regards to when patent eligibility may be established through activity that is not well-understood, routine and conventional, MPEP 2106.05(a) sets forth the manners in which improvements to the functioning of a computer or other technology would support the presence of a practical application.  In so much as the applicant’s argument would propose that the abstract features of the claim itself would support patent eligibility, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).

iii.a) Responsive to the applicant’s remarks on the subject of preemption, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 

In view of the preceding the rejection of claims is maintained as presented herein above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715